DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190269436 A1 to Flakne, et al. (hereinafter Flakne).
Regarding claim 1, Flakne anticipates an apparatus (100) (see abstract; fig. 3-4; and [0048 and 0063] and claim 1), the apparatus (100) comprising:
(a) a handle assembly (102) [0048], wherein the handle assembly (102) comprises:
	(i)	a handle body (110) [0048], and
(ii)	an actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) comprising a first rotary member (the rotating gear) [0063], wherein the first rotary member (the rotating gear) is rotatable relative to the handle body (110) [0063], wherein (the rotating gear is rotated when the operator pushes the plunger portion 130 distally) the first rotary member (the rotating gear) is configured to be driven by a finger of a hand (when the operator pushes the plunger portion 130 distally) that grasps the handle body (110) [0063];
	(b) a shaft assembly (160) extending distally from the handle assembly (102) [0048] (Fig 3), wherein the shaft assembly (160) comprises:
		(i)	an external sheath (162) fixed to the handle body (110) [0048] (Fig 3), and
(ii)	an inner shaft (164) coupled to the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) [0048, 0063] (Fig 4), wherein the inner shaft (164) is configured to slide longitudinally (proximally) relative to the external sheath (162) in response to rotation of the first rotary member (the rotating gear) relative to the handle body (110) (by the torsional spring) [0048, 0063] (Fig 4); and
(c) an end effector (170) configured to encompass a bodily lumen (LES) [0049] (Fig 18D), wherein the end effector comprises:
	(i)	a flexible member (172) comprising a distal tip (178), wherein the flexible member (172) extends distally from the inner shaft (164) [0048] (Fig 4),
(ii)	a first coupling element (174) fixed to the distal tip (178) of the flexible member (178) [0048] (Fig 7), and
(iii)	a second coupling element (176) fixed to the external sheath (162) [0048] (Fig 7), wherein the first and second coupling elements (174, 176) are configured to be magnetically attracted to each other [0058] (Fig 7), wherein the first and second coupling elements (174, 176) are biased toward each other such that the flexible member (172) defines an adjustable loop [0058] (Fig 7), wherein the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) is operable to adjust (decrease) the size of the loop in response (during sliding of the plunger portion 130 proximally) to movement of the first rotary member (the rotating gear) [0063] (Fig 18C – D).

	Regarding claim 4, Flakne anticipates the apparatus of claim 1, wherein the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) further comprises a rack coupled with the inner shaft (164) [0063], wherein the rack is configured to translate in response to rotation of the first rotary member [0063].

	Regarding claim 16, Flakne anticipates the apparatus of claim 1, wherein the first coupling element (174) comprises a magnet [0048].

	Regarding claim 17, Flakne anticipates the apparatus of claim 1, wherein the second coupling element (176) comprises a magnet [0048].

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flakne.
Regarding claim 2, Flakne teaches the apparatus of claim 1, wherein the handle assembly (102) defines a window (122) [0051] (Fig 8).
Flakne does not teach a plurality of windows. However, this duplication of parts has no patentable significance, because duplicating the window, such as by subdividing it into smaller windows, would have the predictable result of each duplicated window being configured such that one could view an indicator (146) through each window [0050] (Fig 19B).

Regarding claim 3, Flakne teaches the apparatus of claim 2, further comprising an indicator (146) [0053] (Fig 14), wherein the indicator is configured to move relative to the windows (122) in response to movement of the inner shaft relative to the handle assembly [0050, 0053], wherein the indicator is positioned to be viewable through the windows of the handle assembly [0050, 0053] (Fig 19B).

Regarding claim 6, Flakne teaches the limitations of claim 4, and Flakne further teaches an indicator (146) secured to the rack (by being attached thereto) [0062], wherein the handle assembly defines a window (122) [0051] (Fig 8), wherein the indicator is configured to move relative to the window in response to movement of the inner shaft relative to the handle assembly [0050, 0053], wherein the indicator is positioned to be viewable through the window of the handle body [0050, 0053] (Fig 19B).
Flakne does not teach a plurality of windows. However, this duplication of parts has no patentable significance, because duplicating the window, such as by subdividing it into smaller windows, would have the predictable result of each duplicated window being configured such that one could view the indicator (146) through each window.

Regarding claim 20, Flakne teaches an apparatus (100) (see abstract; fig. 3-4; and [0048 and 0063] and claim 1), the apparatus (100) comprising:
(a) a handle assembly (102) [0048], wherein the handle assembly (102) comprises:
	(i)	a handle body (110) [0048],
	a window (122) [0051] (Fig 19B), and
(iv)	an actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) comprising a first rotary member (the rotating gear) [0063], wherein the first rotary member (the rotating gear) is rotatable relative to the handle body (110) [0063], wherein (the rotating gear is rotated when the operator pushes the plunger portion 130 distally) the first rotary member (the rotating gear) is configured to be driven by a finger of a hand (when the operator pushes the plunger portion 130 distally) that grasps the handle body (110) [0063];
	(b) a shaft assembly (160) extending distally from the handle assembly (102) [0048] (Fig 3), wherein the shaft assembly (160) comprises:
		(i)	an external sheath (162) fixed to the handle body (110) [0048] (Fig 3), and
(ii)	an inner shaft (164) coupled to the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) [0048, 0063] (Fig 4), wherein the inner shaft (164) is configured to slide longitudinally (proximally) relative to the external sheath (162) in response to rotation of the first rotary member (the rotating gear) relative to the handle body (110) (by the torsional spring) [0048, 0063] (Fig 4);
	(c) an indicator (146) [0050] (Fig 19B), wherein the indicator is configured to move relative to the window [0050 - 0051], wherein the indicator is positioned to be viewable through the window of the handle assembly [0053] (Fig 19B).
(d) an end effector (170) configured to encompass a bodily lumen (LES) [0049] (Fig 18D), wherein the end effector comprises:
	(i)	a flexible member (172) comprising a distal tip (178), wherein the flexible member (172) extends distally from the inner shaft (164) [0048] (Fig 4),
(ii)	a first coupling element (174) fixed to the distal tip (178) of the flexible member (178) [0048] (Fig 7), and
(iii)	a second coupling element (176) fixed to the external sheath (162) [0048] (Fig 7), wherein the first and second coupling elements (174, 176) are configured to be magnetically attracted to each other [0058] (Fig 7), wherein the first and second coupling elements (174, 176) are biased toward each other such that the flexible member (172) defines an adjustable loop [0058] (Fig 7), wherein the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) is operable to adjust (decrease) the size of the loop in response (during sliding of the plunger portion 130 proximally) to movement of the first rotary member (the rotating gear) [0063] (Fig 18C – D).
Flakne does not teach:
(ii) a first set of windows positioned along a first side of the body, the windows of the first set being longitudinally spaced apart from each other,
(iii) a second set of windows positioned along a second side of the body, the windows of the second set being longitudinally spaced apart from each other, and
(c) the indicator is configured to move relative to the first set of windows and relative to the second set of windows in response to movement of the inner shaft relative to the handle assembly, wherein the indicator is positioned to be viewable through the first and second sets of windows of the handle assembly.
However, this duplication and rearrangement of parts has no patentable significance, because duplicating the window and rearranging it around the handle housing, such as by subdividing it into smaller windows around the handle housing, would have the predictable result of each duplicated window being configured such that one could view an indicator (146) through each window [0050] (Fig 19B).

Claim(s) 5, 7 – 13 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flakne in view of US 8585747 B2 to Andreas, et al. (cited by Applicant, hereinafter Andreas).
Regarding claim 5, Flakne teaches the limitations of claim 4, however Flakne does not teach the actuator further comprises a second rotary member coupled with the rack and with the first rotary member, wherein the second rotary member is configured to communicate rotation of the first rotary member to the rack.
Andreas teaches an actuator (180) comprises a second rotary member (201) coupled with a rack (92) and with a first rotary member (196) [col 14, ln 30 - 62] (Fig 17), wherein the second rotary member is configured to communicate rotation of the first rotary member to the rack [col 14, ln 47-62] (Fig 17).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the actuator further comprises a second rotary member coupled with the rack and with the first rotary member, wherein the second rotary member is configured to communicate rotation of the first rotary member to the rack, because doing so would have the predictable result of providing the actuator with a limited stroke such that each actuation exposes a preselected length of a balloon, stent or other interventional element, as recognized by Andreas [col 14, ln 30-46].

Regarding claim 7, Flakne teaches the limitations of claim 1, however Flakne does not teach a bi-directional translation resistance feature, wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of the inner shaft relative to the external sheath, wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions.
Andreas teaches a bi-directional translation resistance feature (comprising a spring configured to urge a detent ball toward detent slots 174) [col 13, ln 51 – col 14, ln 12] (Fig 16), wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of an inner shaft (56) relative to an external sheath (90) [col 13, ln 51 – col 14, ln 12] (Fig 15A), wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions (predetermined by detent slots 174)) [col 13, ln 51 - col 14, ln 29] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have a bi-directional translation resistance feature, wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of the inner shaft relative to the external sheath, wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 8, Flakne in view of Andreas teach the limitations of claim 7, however Flakne does not teach the bi-directional translation resistance feature comprises a detent assembly.
Andreas teaches the bi-directional translation resistance feature comprises a detent assembly (detent ball) [col 13, ln 51 – col 14, ln 12] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the bi-directional translation resistance feature comprises a detent assembly, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 9, Flakne in view of Andreas teach the limitations of claim 8, however Flakne does not teach the detent assembly comprises a resiliently biased ball.
Andreas teaches the detent assembly comprises a resiliently biased (by a spring) ball (detent ball) [col 13, ln 51 – col 14, ln 12] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the detent assembly comprises a resiliently biased ball, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 10, Flakne in view of Andreas teach the limitations of claim 9, however Flakne does not teach the actuator comprises a series of recesses configured to receive the ball.
Andreas teaches a series of recesses toward detent slots 174 configured to receive the ball [col 14, ln 13 – 29].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the actuator comprises a series of recesses configured to receive the ball, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 11, Flakne in view of Andreas teach the limitations of claim 10, however Flakne does not teach the actuator further comprises a rack coupled with the inner shaft, wherein the rack defines the recesses.
Andreas teaches a rack (lateral side of post 56) coupled with an inner shaft (by being integral with post 56), wherein the rack defines the recesses (174) [col 13, ln 51 – col 14, ln 12] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the actuator further comprises a rack coupled with the inner shaft, wherein the rack defines the recesses, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 12, Flakne in view of Andreas teach the limitations of claim 7, and Flakne further teaches an indicator (146) [0053] (Fig 14), wherein the handle assembly (102) defines a window (122) [0051] (Fig 8), wherein the indicator is configured to move relative to the window in response to movement of the inner shaft relative to the handle assembly [0050, 0053], wherein the indicator is positioned to be viewable through the window of the handle assembly [0050, 0053] (Fig 19B).
Flakne does not teach a plurality of windows. However, this duplication of parts has no patentable significance, because duplicating the window, such as by subdividing it into smaller windows, would have the predictable result of each duplicated window being configured such that one could view the indicator (146) through each window.

Regarding claim 13, Flakne in view of Andreas teach the limitations of claim 12, however Flakne does not teach the plurality of predetermined longitudinal positions correspond with respective positions where the indicator is centered within the windows.
Andreas teaches the plurality of predetermined longitudinal positions (of detent slots 174) correspond with respective positions where a indicator (124) is centered within a window (centered at various indications 60 within window 122) [col 11, ln 10-28; col 13, ln 51 – col 14, ln 29] (Fig 9A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the plurality of predetermined longitudinal positions correspond with respective positions where the indicator is centered within the windows, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted and provide a length at each length adjustment, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 18, Flakne teaches an apparatus (100) (see abstract; fig. 3-4; and [0048 and 0063] and claim 1), the apparatus (100) comprising:
(a) a handle assembly (102) [0048], wherein the handle assembly (102) comprises:
	(i)	a handle body (110) [0048], and
(ii)	an actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) comprising a first rotary member (the rotating gear) [0063], wherein the first rotary member (the rotating gear) is rotatable relative to the handle body (110) [0063], wherein (the rotating gear is rotated when the operator pushes the plunger portion 130 distally) the first rotary member (the rotating gear) is configured to be driven by a finger of a hand (when the operator pushes the plunger portion 130 distally) that grasps the handle body (110) [0063];
	(b) a shaft assembly (160) extending distally from the handle assembly (102) [0048] (Fig 3), wherein the shaft assembly (160) comprises:
		(i)	an external sheath (162) fixed to the handle body (110) [0048] (Fig 3), and
(ii)	an inner shaft (164) coupled to the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) [0048, 0063] (Fig 4), wherein the inner shaft (164) is configured to slide longitudinally (proximally) relative to the external sheath (162) in response to rotation of the first rotary member (the rotating gear) relative to the handle body (110) (by the torsional spring) [0048, 0063] (Fig 4); and
(d) an end effector (170) configured to encompass a bodily lumen (LES) [0049] (Fig 18D), wherein the end effector comprises:
	(i)	a flexible member (172) comprising a distal tip (178), wherein the flexible member (172) extends distally from the inner shaft (164) [0048] (Fig 4),
(ii)	a first coupling element (174) fixed to the distal tip (178) of the flexible member (178) [0048] (Fig 7), and
(iii)	a second coupling element (176) fixed to the external sheath (162) [0048] (Fig 7), wherein the first and second coupling elements (174, 176) are configured to be magnetically attracted to each other [0058] (Fig 7), wherein the first and second coupling elements (174, 176) are biased toward each other such that the flexible member (172) defines an adjustable loop [0058] (Fig 7), wherein the actuator (the plunger portion 130, the rack, the rotating gear and the torsional spring) is operable to adjust (decrease) the size of the loop in response (during sliding of the plunger portion 130 proximally) to movement of the first rotary member (the rotating gear) [0063] (Fig 18C – D).
However, Flakne does not teach a bi-directional translation resistance feature, wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of the inner shaft relative to the external sheath, wherein the bi- directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions.
Andreas teaches a bi-directional translation resistance feature (comprising a spring configured to urge a detent ball toward detent slots 174) [col 13, ln 51 – col 14, ln 12] (Fig 16), wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of an inner shaft (56) relative to an external sheath (90) [col 13, ln 51 – col 14, ln 12] (Fig 15A), wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions (predetermined by detent slots 174)) [col 13, ln 51 - col 14, ln 29] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have a bi-directional translation resistance feature, wherein the bi-directional translation resistance feature is configured to permit distal and proximal translation of the inner shaft relative to the external sheath, wherein the bi-directional translation resistance feature is further configured to restrict translation of the inner shaft relative to the external sheath at a plurality of predetermined longitudinal positions, because doing so would have the predictable result of providing tactile feedback as the length of the interventional element is adjusted, as recognized by Andreas [col 14, ln 13 – 29].

Regarding claim 19, Flakne in view of Andreas teach the limitations of claim 18, however Flakne does not teach the user input feature comprises a rotary drive wheel.
Andreas teaches a rotary drive wheel (actuator knob 54) [col 8, ln 9 -19] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the user input feature comprises a rotary drive wheel, because doing so would have the predictable result of enabling extension or retraction of the inner shaft by rotation of an actuator knob, as recognized by Andreas [col 8, ln 9 -19].

Claim(s) 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flakne in view of US 20120277582 A1 to Mafi.
Regarding claim 14, Flakne teaches the limitations of claim 1, however Flakne does not teach the shaft assembly is rigid.
Mafi teaches a shaft assembly (12) is rigid (rigid plastic) [0041] (Fig 11).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the shaft assembly is rigid, because doing so would have the predictable result of helping the shaft assembly to be resistant to expansion, as recognized by Mafi [0041].

Regarding claim 15, Flakne teaches the limitations of claim 1, however Flakne does not teach the shaft assembly is nonferrous.
Mafi teaches a shaft assembly (12) is nonferrous ([0041], plastic is nonferrous) (Fig 11).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the shaft assembly is nonferrous, because doing so would have the predictable result of helping the shaft assembly to be biocompatible, as recognized by Mafi [0041].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170065209 A1 is mentioned because it discloses indicator windows on opposite sides of a handle. US 20020111567 A1 is mentioned because it discloses indicator marks which are configured to move in response to the change in diameter of an intra-body loop. US 20130345801 A1 and WO 9745061 A1 are mentioned because they disclose bi-directional transition resistance features

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791